     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 1 of 41




                              UNITE,D STATES DISTRICl' COURT
                                DISTRICT OF CONNECTICUT

                                                                ß:&om*ff        ffic. NM*
STATE OF CONNE,CTICUT                                 FILED UNDER SEAL

                                                      ss   : Hartlòrd, (lonnecticut

COUNTY OF I-IARTFORD


                          AFFIDAVIT OF JBFFREY W. ANDERSON

       I, Jeffi'ey W. Anderson, a Special Agent with the United States l)epartment o1'Health and

Iluman Services, Offìce of the Inspector Geueral, having bcen duly swolu, state the following:

        l.     I   am a Special Agent with the United States Department of Health and Fluman

Services, Office of the Inspector General ("HHS-OIG"), where I have been employecl since July

2015. I am a graduate of the Criminal Investigator Training Program at the Federal Law

Enforcemetrt Training Center ("FLETC") in Glynco, Georgia, and I have a Bachelor of Science

in Business Administration from the Whittemore School of Business, University of New

Hampshire in2010. Before becorning a Special Agent, I was ernployed as an auditor with HHS-

OIG for five years.

       2.      As an HHS-OIG Special Agent, I am responsible for investigating allegations of

fraud against the various programs under HHS's jurisdiction, including the Medicare and

Medicaid programs. I have partìcipated in nulnerous investigations involving those programs and

have interviewed witnesses, conducted surveillance, reviewed claims data, mcdical records and

other business records. I have also assisted with the execution of search ancl an'est warrants.

       3.      Along with other Special Agents fi'om HHS-OIG and the Federal Bureau of

Investigation ("FBI"), I am investigating an individual nanred COR'I'NEY DUNLAP

("DUNI,AP") who is licensed by the State of Connecticut        as a licensed professional counselor

                                                  I
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 2 of 41




("LPC"). DUNLAP o\¡/ns and          oper¿ìtes   COR1NEY DUNLAP LPC LLC. Our agencies alc

investigating allegations that DUNLAP is engaged in a health care fi'aud scheme to defl'aud the

Connecticut Medicaicl Program by subrnitting fraudulent claims for psychothelapy counseling

sessions that in fact were never provided to Medicaid patients.

       4.      I snbmit this affìclavit in support of a complaint        and arrest warrant alleging that

CORTNEY DUNLAP is engaged in a scheme to defì'aud the Connecticut Medicaid program, in

violation of Title 18 U.S.C. $$ 1035 (fàlse statements related to health care matters) and 1347

(health care fraud).

        5.     I   base this   affldavit   r"rpon   my pel'sonal knowledge, upon informatìon and

documents provided to me by other investigators assigned to this investigation, and upon

information and documents provided by third parties. I have not included each and every fact

known to me fì'om the investigation; rather, I have submitted suffìcient information to establish

probable cause for the cornplaint and lequested warrant.

I.     BACKGROUND

       A.      The Medicaid Program In Connecticut

        6.     The Connecticut Department of Social Services ("DSS") provides medical

assistance to low-income persons and people who could otherwise support themselves               if not for

the fact that they have excessive health care costs. DSS provides this assistance through the

Connecticnt Medical Assistance Proglam (CTMAP). CTMAP offers a comprehensive health

care benefit package that includes the following:

                a.       HUSKY A - Family Medicaid;

                b.       HUSKY B - State Children's Health Insnrance Program ("SCFIIP");

                c.       HUSKY C - previor-rsly referred to as Medicaid, Title XIX, fee-for-


                                                           2
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 3 of 41




                       service, or Adult Meclicaicl; and

               d.      IIUSKY D - previously referred to as Medicaid for Low Income Adults

                       ("MLIA").

        l.     The HUSKY prograrìrs identified above ale joint federal-statc govenrnrent

programs designed prirnarily to finance the provision of the medical services to the indigent.

This alfìdavit refers to the various I'IUSKY programs above collectively as "Medicaid." DSS

administers these Medicaid prograrns in Connecticut. The Medicaid program is administered at

the fèderal level by the Centers for Medicare and Medicaid Services ("CMS") and is funded

approximately 50 percent by the federal government. The remaining approximately 50 percent is

funded by the State of Connecticut.

       8.      Medicaid is a public plan or contract that pays claims submitted by participating

health care providers for lnedically necessary benefits, items, and services rendered to Medicaid

members. As such, Medicaid is a "health care benefit program" under       l8 U.S.C. $ 24(b).

     B.        Medicaid's Coverage of Behavioral Health services
      9.       The Connecticut DSS Provider Manual. which sets forth the t'ules of the Medicaid

program, defines "behavioral health clinician sel'vices" as "preventive, diagnostic, therapeutic,

rehabilitative or palliative serviccs provided by a licensed behavioral health clinician within the

licensed behavioral health clinician's scope of practice under state law."

        10.    Pursuant to Section 17b-262-916 of Chapter 7 of the Connecticut DSS Provider

Manual, Meclicaid pays providers "only for behavioral health clinician services that are     (l)
within the licensed behavioral health clinician's scope of practice   as defrned   by chapters 376b,

383a, 383b, or 383c of the Connecticut General Statutes, as applicable to the behavioral health

clinician; and (2) medically necessary to treat the client's condition." The provider nranual also



                                                 J
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 4 of 41




states that Medicaicl does not pay for "services provided by anyone other than" the licensed

provider.

        1   I   .    Thus, Medicaicl covers orrly behavioral health services that are provicled by

licensed health care providers, with avery nal'row exception for license-eligible individuals in          a


behavioral health clinic. Under Connecticut law, these licensecl providers include psychiatt'ists,

psychologists, licensed clinical social worl<ers, licensed professional counselors, licensed family

and nrarriage therapists, and licensed alcohol and drug counselors.

        12.          Under Connecticut law, "No person shall provide clinical social worl< unless

such person has obtainecl a license" as lequired by      law. "Clinical social work" includes, but   is

not limited to, counseling, psychotherapy, behavior modifìcation, and lnental health counseling.

        13.          DSS defines rnedìcally necessary services as "those health services required to

prevent, identify, diagnose, treat, rehabilitate or ameliorate an individual's medical condition,

including mental illness, or its effect, in orderto attain or maintain the individual's achievable

health and independent functionin g."

        14.          In order to participate in the Medicaid program, health cale providers complete

enrollment forms and must provide proof of licensure. As part of their enrollment, providers

certify that they will abide by all applicable federal and state statutes and regulations and will

keep accurate and currellt records legarding the nature, scope, aud extent of services furnished to

Medicaid recipients. They also acknowledge prohibitions against the following:

       a)           false staterrents, misrepresentãtion, concealment, failure to disclose, and
                    conversion ofbenefits;
       b)           any giving or seeking of kickbacks, rebates, or similar lemuneration;
       c)           charging or receiving reirnbursernent in excess of that provided by the State; and
       d)           false statemeuts ol'rnisrepresentation in older to qr"ralif' as a provider.




                                                     4
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 5 of 41




        15.       Participating providers in the Medicaid program are required to maintain (1)         a


specifìc recol'd for all services providecl to each client including, bnt not limited to: nal.ue,

adclress, birth date. Medicaid identification number, pertinent diagnostic information, ancl a

current treatrîent plan signed by the licensed behavioral health clinician; and (2) documentation

of services provided, inclucling, types of ser-vice or rnodalities, date of service, location of the

service and the start and stop time oithe service. Providers must maintain these records for at

least five years fì'om the date of'service   .




        16.      When Medicaid sends payments to providers for services, Medicaid also sends               a


document called a remittance advice/notice to the provider. The remittance advice/notice details

the amount Medicaid paid or denied for each claim.

        17.      Unlike many other health benefit plans, Medicaid does not send Explanation of

Benefìts (EOB) fonns to its melnbers for claims subrnitted to Medicaid. As a result, Medicaid

members generally do not l<now     if a provider   has billed Medicaid for services that the member

did not in fact receive.

        C.       How Providers Bill Medicaid: CPlf Codes

        I   8.   In ol'der to bill health care benefit plograms such   as   Medicaid, Medicare, or

plivate health insurance programs, providers use a five-digit nurnber, known as a Current

Procedural Terminology ("CPT") cocle, which identifies tlre nature and complexity of the service

provided. The CPT codes are listecl in a manual that is published annually by the American

Medical Association. CPT codes are universally used by health care providers to bill

government and private health insurance programs fol'services rendered. Virtually every

medical procedure has its own CPT code and Medicaid and private insurance companies pay                a


specifìed amount of money for each CPT code billed.


                                                     5
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 6 of 41




        19.     The CPT cocles that DUNLAP uses to bill Medicaid are those comrnonly nsecì by

behaviolal health clinicians who provide professional counseling services. These CPT codes

include claims for psychotherapy sessions. According to the American Medical Association,

psychotherapy is defined as "the treatment of mental illness and behavioral disturbances in

which the physician or other qLralified health care professional, through definitive therapeutic

comtnunication, attempts to alleviate the emotional disturbarrces, reverse or change maladaptive

patterns of behavior, and encourage personality growth and development."

       20.      The CPT manual describes the codes for psychotherapy sessions, and defìnes the

various levels of psychotherapy sessions according to the "times for face-to-fàce services with

[a] patient, and may include infolmant(s)." The CPT manual provides that "The patient llust be

present fbr a majority of the selvice."

       21   .   Since 2013, the CPT manual listed three levels of psychotherapy sessions: a 30-

minute session with a patient; a 45-minute session with a patient; and a 60-minute session with    a


patient. Generally speaking, the longer the psychotherapy session, the more that Meclicaid or

any other health plan pays for the service.

       22.      The code most commonly used by DUNLAP to billMedicaid is described           as


follows in the CPT manual:

                90837 Psychothelapy, 60 minutes with patient and/or family

       23.      Fol' four patients who were purportedly seen on dates of service between January

9,2015 and January 25,2016, DUNLAP also billed Medicaid for services using the lollowing

CPT Code:

                90834 Psychotherapy,45 minutes with patient




                                                  6
        Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 7 of 41




         24.     Accordirrg to the Atnerican Psychological Association ("APA"). although the

tirnes for CPT psychotherapy cocles   ¿rre   specifìc, the coding malrual allows fol'sorle fìexibility.

According to the APA, in general, if the total duration of thc psychotherapy session is 38-52

minutes, a provider should choose CPT Code 90834 (the 45-rninute code). and il'the total

clnration of the psychothel'apy session is 53 or more minutes. the provider should choose CPT

Code 90837 (the 60-minute code).

         25.    In addition to billing for 60-minute face-to-fàce psychotherapy counseling

sessions, the fìrst time DUNLAP bills Medicaid f-or a patient, DUNLAP bills the following CPT

code:

                 90791 Psychiatric diagnostic evaluation

         This code is discussed in the section of the CPT nlanual describing Psychiatric

Diagnostic Procedures, which provides in relevant part as follows:

                 Psychiatric diagnostic evaluation is an integrated biopsychosocial
         assessment, including liistory, mental status, and recommendations. 'fhe
         evaluation may include communication with family or other sources and review
         and ordering of diagnostic studies.
                                                  *       *
                  In certain circumstances, one or more other inf'ormants (farlily mernbers,
         guardians, or significant others) may be seen in lieu of the patient. Codefl 90791
         . . . may be reported more than once for the patient when separate diagnostic
         evaluations are conducted with the patient and other information. Repolt services
         as being provided to the patient and not the informant or other party in such
         circumstances. . .
                  . . . Code[] 90791 [is] used for the diagnostic assessnrent(s) or
         reassessment(s), if required, and do not include psychotherapeutic services.
         Psychotherapy services, including for crisis, lray not be reported on the same day

         26.      According to the Centers for Medicale and Medicaid Services, for Medicare

patients, a psychiatric diagnostic interview examination uncler CPT Code 9079l requires (a)

elicitation of a complete medical and psychiatric histoly (including past, färnily. ancl social); (b)

a mental status examination;   (c) estabtishment of an initial diagnosis; (d) evaluation of the

                                                      1
      Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 8 of 41




patient's ability and capacity to lespond to treatment; and (e) an initial plan of treatrnent.

Although this Meciicare guidance is not bincling   Lrpor.ì   Medicaid programs, public and private

health plans often lool< to Meclicare guiclance as establishing the proper billing requirements, and

it is therefol'e a useful descriptiou of the componeuts of a psychiatric diagnostic evaluation.

II.     CORTNEY DUNLAP AND CORTNEY DUNLAP I,PC LLC

        21.     DIJNLAP is licensed by the State of Connecticut        as a licensed professional

counselor ("LPC"), and obtainecl his license on or about December 5,2013.

        28.     On or about January 2,2014, DUNLAP enrolled individually as a Behavioral

Health Clinician provicler in the Connecticr,lt Medicaid Program, with a provider specialty listed

as"l2l -   Professional Counselor." As a result of successfully cornpleting this enrollment

application, DUNI.AP was assigned a billing provider identification number ending          in   143.

        29.     In his initial application in2014, DUNLAP listed the "service location" where

counseling services wor,rld be providecl as located on Latimer Lane in Weatogue, Connecticut,

and also provided that same address as his "I'lome Office Address." In response to inquiries on

the provider enrollnlent application, DUNLAP answered "Yes" when asked "Do you store health

records electron ical ly?"

        30.     On or about October 16,2018, as required by Medicaid, DUNLAP submitted                 a


Re-Enrollment Application as a Medicaid provider. In the Re-Enrollment Application,

DUNLAP made several changes fì'orn his initial provider enrollment, and many of these changes

were also noted in a section of'the Re-Enrollment Application called "Changes Made During Re-

Enrolltnent." For example, in the Re-Enrollment Application, DUNLAP listed 90 Brainard

Iìoad, Sr.lite 105, Hartford, CT as the Service Locatìon where services would be provided, and

also provided 90 Brainard Road, SLrite 105 as his l-lome Office Address and Mailing Address.



                                                   8
       Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 9 of 41




          3   l.   In the Ploviclel Re-Enrollrnent Application, DUNLAP noted a change conccnring

his answer to the question, "I)o yotr store your health records electronically?" noting that the new

answer on the Re-Enrclllrnent Application was        "No."

          32.      In aclclition, in the Changes Made l)urìng Re-Enrollment sectior.r, DUNLAP noted

a change in his personal address fì'om     Plainville, Connecticut to Yorl<shire l-ane in Avou,

Connecticut,andalsonotedtherewasnochangetothefactthatheheld                    100%ofthecontrolling

interest in the provider practice.

          33.      DUNLAP electronìcally signed the Re-Enrollment Application.

          34.      On October'30,2018, an entity named CORTNEY DUNLAP LPC LLC was

registered with the Connecticut Secretary of State. The registered manager of the        LLC is listed

as   CORTNIIY DtlNl-AP, and the plimary office address of the LLC is 90 Brainard Rd, Suite

I   05, Hartlord, ConnecticuL.

          35.      On or about October 30,2018, DUNLAP submitted an Initial Provicler

Enrollment Application to Meclicaid for CORTNEY DUNLAP LPC LLC. 'fhe provider type

was listed as "86    -   Behavioral Health Clinician Groups," indicating a group practice. The

application listed 90 Brainard Road as the service location, mailing address, and home office

address. In response to the question, "Do you use an Electronic Health Record (EHR) systenì,"

DUNLAP stated "No," and in response to the question "Do you store your health records

electronically?" also answered "No."

          36.      DUNLAP was identified     as   having 100% of the controlling interest in the group

entity seeking enrollment as a provider. In response to the question, "Does the applicant ancl/or

owner, partrler, rnember or officer have an ownership or controlling interest in any othcr

provider?" however, DUNLAP allswered "No," which is inconsistent with his sole ownership ol'


                                                       9
        Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 10 of 41




his individual practice which was alreacly enrollecl as a Medicaid provicler. DUNLAP

electronically signed this application.

          37.     On or about November I 6,2018, in a supplernent to the Enrollrnent Application

for CORTNEY DUNLAP LPC LLC, DUNLAP sent a fàx to Medicaid containing a signed

statement on stationery fì'om "CORTNEY DLINLAP LPC" that identificd "CORTNEY

DUNLAP Owner" that read          "l   created this   LLC in order to change nry current sole niember NPI

. . . to an   LLC. There   is no other provider using this location: 90 Brainard Rd Ste 105 Hartf'ord,

cT 06114."

          38.     As a result of successlully completing this enrollment application, CORTNEY

DUNLAP PC LLC was assigned a second Medicaid billing provider identification nurnber,

ending in 148.

          39.     DLINLAP does not maintain a website or a social media presence for his

counseling services. Based on my training ancl expelience, this is uncommon for behavioral

health providers as   it inhibits the means by which patients can contact a counselor about

prospective services.


-III.     THE INVESTIGATION OF'DUNLAP'S CLAIMS TO MBDICAID

          40.     On or about Mat'ch25,2020, agents fì'om HHS-OIG performed a proactive data

analysis of summary claims data for Connecticut health cale providers who had billed the

Medicaid prograrn for CPT Code 90837 "Psychothelapy, 60 minutes with patient and/or family

me   mber." The time period reviewed was for paid             dates of service fì'om Janual'y 1,2020 through

March 25,2020.




                                                         l0
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 11 of 41




         41.      l-he Meclicaid data indicatecl that COR'|NEY DUNLAP LPC LLC (the Meclicaid

provider number encling in l48) was paid a total of approximately $1 12,6091 fol psychotherapy

serviccs purporteclly provicled during this tirne period, and that COR'|NEY DUNLAP LPC LLC

was the seventlr highest paid provider in the state of Connecticut for CPT Code 90837. In

addition, COR1ìJIIY DUNLAP's individual practice (his Medicaid provider number ending in

143) was paid a total of $90,466 for psychotherapy services purpoltedly provided during this

time period, and was the tenth highest-paid Medicaid provider in Connecticut for these services.

During this time, the highest overall provider was a behavioral health clinic that rvas paid a total

of approxirnately $316,490. When the anrounts paid to DUNLAP's two provider numbers are

cotnbined, Medicaid's total payments of approximately $203,075 to DLINLAP made DUNLAP

the second-highest paid Medicaid proviclel' in Connecticut for CPT Code 90837.

        42.      Agents fi'om FIHS-OIG then obtained Medicaid claims data for the total amount

paid to DUNLAP's two provider numbers fì'om January 1,2017 through March 19,2020. A

review of the claims data for this period revealed that Medicaid paid approximately the following

amottnts to DUNLAP for services provided during each month indicated from Janualy 1,2019

through March 19,2020:

                 Month    Servicês           Medicaid Payments
                 Were Providecl              To DUNLAP
                 Jan.2019                    $ 17,850
                 Feb.20l9                    S   11,248
                 Mar.2019                    s 19,244
                 Apr. 2019                   s 20,371
                 May 2019                    s 24,612
                 .lune 201 9                 s 24,442
                 July 201 9                  $   30,255
                 Aug.20l 9                   s 35,245
                 Sep.20l9                    s 42,311
l The dollal' figures in this affidavit round all irgr"u'es down to the nearest dollar'
                                                          ll
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 12 of 41




                Ocf .2019               s   47,512
                Nov. 2019               s   41,61)3
                Dec. 2019               $   50,291
                Jan.2020                $   75,747
                Feb.2020                s 237,935
                Mar.2020                s 270,4s2
                GIìAND    TOTAL:        $961,289 (as of March 19,2020)

       43   .   Further analysis of the claims data revealed that from January 1 , 20ll through

March 19,2020, all of the claims DUNLAP submitted to Meclicaid were for either psychiatric

evaluations (CPT Cocle 90791), or for 60-minute sessions of individual psychotherapy (CPT

Code 90837). DUNI.AP is listed as the only pelforming plovider for all of these clainrs,

indicating that DUNLAP personally performed all of these services.

       44.      On   April 20,2020,   agents fi'om HHS-OIG requested updated Medicaid claims

data for DUNLAP's two Medicaid provider numbers through April 4, 2020. 'l-he updated claims

data revealed that Medicaid payments to DUNLAP for psychotherapy services purportedly

provided during March 2020 fotaled approximately $341,984. In additiou, DUNLAP was paid

approximately $19,115 for dates of service fi'om April l, 2010 through April 4, 2020. Again, all

of the claims to Medicaid stated that DUNLAP personally performed all of these services.

       A.       DUNLAP Repeatedly Billed Medicaid For Having Provided Far More Than
                24 Hours Of Psychotherapy On A Single Day

       45.      A review of the claitns data revealed that on 67 dates of service between January

1.2020 and April 4,2020 (a period of 94 days), using CPT Code 90837, DUNLAP billed

Medicaid fbr purportedly providing psychotherapy services that exceeded 24 houls in a day,

including dates that DUNLAP purpoltedly provided nrore than 100 hours olservice. All of these

services were listecl as being pelformed by DUNLAP himself-. Assuming that DUNI,AP

plovided only tlre minimum 53 minutes of psychotherapy that the APA considers sufficient to


                                                      12
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 13 of 41




bill for the 60-rninute CPT   Code 90837 every tinre           DIINLAP billed that   coc1e, the   total number

of hours billed on these dates \¡/ere as f-ollorvs:

        Total Houls Billecl              Nunrber of'Days
        On One Day for 90837             Billed ìtror'l'his l'lour Ranse
        >150                                          9
        l 00-1 49                                 l8
        50-99                                    20
        24-49                                    20
        TOTAL:                                    6l
        46.      These total houl's billed just for CPT Code 90837 do not include any tinre

allowance for the clairns DUNLAP submitted during this same date range (January I ,2020 to

April 4, 2020)   Lrsing CPT Code 90791 (Psychiatric Diagnostic Evah"ration). During this time

period, DUNLAP billed for a total of 106 psychiatric diagnostic evaluations on the 67 days noted

above. Although there is a not a time component f'or CPT Code 90791, as described above in

paragraph 26, a psychiatric evaluation involves a detailed history and development of a plan                of

care, which would require that the provicler spend a substantial amount of time with the

provider's new patient.

        47.      It is also significant that the vast majority of the claims DUNLAP submits to

Medicaid indicate that the location where the psychiatric services were provided was the

patient's residence. So DUNLAP would also need additional time to travel between the patient's

residences on any given day. Although there is some iltdication that some of the patients reside at

the same address as other patients billed on a particulal day. the travel time on any given day still

would require DUNLAP to spend time traveling between patients' residences.

        48.      According to records obtained from the Connecticut Departrnent of Labor, fòr the

first quarter of 2020, in addition to DUNLAP himself, CORTNEY DUNL.AP LPC LLC has 8

employees who were paid wages during the quarter. The amounts paid to these employees



                                                          t3
      Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 14 of 41




cluring the quarter range fi'onr $34.20 to $10,710, with seven of the B paid less than $5,000 for

the quarter. Two of the employees have a last nanle ending in Dunlap (one is hyphenated).

According to rccords fi-om the Connecticut Department of Public Health, none of the     8


employees is licensed to provide psychotherapy, and none of them is a provider enrolled in the

Connecticut Meclicaicl program. As a result, none of the 8 employees could have provided

psychotherapy under Counecticut state law or Medicaid regulations.

          49.    At least 5 of the B cmployees were at solne time Medicaid beneficiaries,   ancl

DUNLAP billed Medicaid for havirrg plovided psychotherapy or diagnostic evaluations to these

5 on various dates ranging fi"orn Septernber 26,2018 to       April 2,2020. Medicaid paid DUNLAP

a   total of approximately $3 1,1 84 for   the se services.


          50.    According to records obtained flom the Connecticut Department of Labor, in the

fourth quarter of 2019, in addition to DUNLAP hirnself, COIìTNEY DUNLAP LPC LLC had 6

employees who were paid wages during the qualter. DUNLAP was the only employee who

received mole than $5.000 in wages for the quarter. In the foufth quarter of 2018, DUNLAP

paid hirnself wages of $34,846.

          51.    According to records obtained from the Connecticut Department of Labor,

CORTNEY DUNLAP LPC LLC did not pay any wages to any employees in the second or third

quarters of 2019, and paid wages only to DUNLAP himself in the first quarter of 2019, in the

amount of $3,200.

         B.      DUNLAP Billed Metlicaid For Performing Psychotherapy On Dates That
                 DUNLAP'Was Out Of The Country

          52.    I have examinecl travel recorc'ls obtained fi'orn Norwegian Cruise Lines showing

that DUNLAP traveled to the Bahamas in July 201 9. On Jr"rly I 5, 2019, DUNLAP departed New

York City on a cruise ship to the Bahamas. He returned to New York City on July 20,2019.

                                                       l4
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 15 of 41




Despite the làct that he was orìt of the country, DUNLAP billed Meclicaid tbr having personally

plovidecl 48 sessions of'60-minute of psychothelapy to 33 patients between.h-rly 16,2019 and

Julyl9,20l9. All oltheseclaimsstatedthatthcpsychotherapysessionsweleplovicleclatthe
particular patient's home.

        53.         The 33 ¡ratients to whom DIINLAP purportedly provided psychotherapy sessions

while he was oltt of the country included claims for 6 sessions of 60-minute psychotherapy that

DUNLAP purportedly personally provided to four different children under the age of fivc.

        54.         In addition, travel records obtained fì'om Norwegian Cluise Lines revealeclthat

three of DUNLAP's relatives, all of whom were enrolled as Medicaid recipients, were on the

same cruise ship to the Bahamas.       DUNLAP billed Medicaid and was paid for purportedly

rendering thre e se ssions of psychotherapy to two of his relatives that were on the crLrise ship.

DUNLAP was also paid during this tirne for personally providing psychotherapy to thrce other

fàmily members who are Meclicaid recipients, but according to travel records were not present on

the clLrise ship.

        C.          DUNLAP Billed Medicaid For Providing Psychotherapy To Patients On
                    Dates \ilhen The Patients Were Inpatients At A Hospital

        55.         As part of our investigation, DSS reviewecl Meclicaid claims data to determine

whether DUNLAP billed Medicaid for purportedly providing psychotherapy to any Medicaid

member while the member was admitted as an inpatient at a hospital. The clainrs data revealed

that DUNLAP has been paid S3,312 f'or rendering 35 sessions of 60-rninute psychotherapy to

fìve patients who were aclmitted as inpatients at a hospital on the clate the psychotherapy was

purportedly provided. DUNLAP was also paid $103 fbr personally providing a psycliiatric

evaluation to a Medicaicl patient on a date that the Medicaid patient was in the hospital. The




                                                     15
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 16 of 41




place of service code for all 36 claims billecl by DUNI-AP listed the service as being rendered in

the patient's lromes. DUNLAP was also listed as the sole perf-ornring provicler for thesc services

        56.    One such Medicaid patient that DUNLAP billed for was an inpatient at a local

hospital for tlrirty-six days. A review of the patient's medical lecords revealecl that the patient

was involved in a shooting and underwent major surgical procedtrres on January 28,2020. The

patient was subsequently adniitted to the intensive care unit (lCU) for approxilnately three

weel<s. During this tiure that the patient was in the ICU, DUNLAP billed for renclering a

psychiatric evaluation to the patient at the patient's horre on February 12,2020. DUNLAP then

continued to bill forthis patient for 60-nrinute sessions of psychotherapy on dates of seruice

fi'orn February 13, 2020 through February 25,2020, while tlie patient remained an inpatient at

the hospital. The patient was discliarged from the hospital on February 26,2020.

        57.     Our investigation identified an additional Medicaid patient who suffered a heart

attack and was admitted to a hospital on February       2,2020.   I'he patient remained at the hospital

for two weeks and was discharged on February 16,2020. DUNLAP billed Medicaid for four

sessions of 60-minute psychotherapy purportedly provided to this patient at the patient's home

while the patient was an inpatient in the lrospital.

       D.      DUNLAP Billed An Inordinate Number Of Services Purportedly Provided
               Every Day To 44 Patients

        58.      DUNI.AP billed Medicaid for having providecl an initial psychiatric diagnostic

evaluation (CPT Code 90791) to 45 diffèrent Medicaid patients on the sanre day, February 12,

2020. DUNLAP had not previously billed Medicaid for having provided any services to any of

these patients. DUNLAP then billed Medicaid for purportedly providing a 60-rninute

psychotherapy session to 44 of these 45 patients on evel'y single day for the next 36 days,

February 13,2020 to March 19,2020. Aside fi'om the fact that the services for these 44 patients

                                                   l6
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 17 of 41




exceecled 24 hours of'services ¡rrovicled on each of these days. based on       mytraining and

experiettce. I l<norv that any behavioral health cliniciau who provicled psychotherapy sessions to

a patient f-or several clays in a rou,   would ordinalily consider that patient as probably recluiring

admission to an inpatieut treatlxet.ìt fàcility.

        E.        The Vast Majority Of The Paticnts DUNLAP Bitled To Medicaid Had The
                  Sanre Diagnosis Code

        59.        As part of the claim inforrnation submitted to Medicaid, behavioral health

clinicians nrust provide a diagrrosis code indicating the condition for which the psychotherapy

was provided to the patient. The vast rnajority of the patients DLINLAP billed to Medicaid had

the same diagnosis code : "F33 I    - Major depressive     disorder, recurrent, moderate." Based oÍì my

training and experience, even allowirrg f-or the prevalence of depression disorders, it is higlrly

unlikely that such a high percentage of patients had the same underlying psychiatric diagnosis or

suffered froni the same medical or psychiatric condition.

        F.        Interviews of Patients Confirm That DUNLAP Has Billed Medicaid For
                  Services That DUNLAP Did Not Provide

        60.       As part of our investigation, agents interviewed an individual identified herein       as


CV/-1. CW-l is the mother of a son identified herein as Child-1. During the interview, CW-1

stated that   Child-l was in Parris Island, South Carolina for the United     States Marine Corps

Recruit Training.    Child-l left for Recruit Training on January 13,2020 and has not      been home

during the relevant time periocl.   CW-l     stated she has never heard the name "CORTNEY

DUNLAP" before. CW-l and Child-1 reside in Guilford, Connecticut and CW-l stated they

would never travel to Hartford, Connecticut to receive counseling services due to the travel

distance. When agents asl<ed     CW-l whether Child-1       had received 37 sessions of psychotherapy

on days fi'om February 12,2020 through March 19,2020,            CW-l adamantly     stated, "That cannot



                                                      11
      Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 18 of 41




be   correct." According to Medicaid, DUNLAP billecl for              ancl was paicl approxinrately $3,509 f-or

purportedly persorially provicling psychotherapy sessions to Child-1 on 37 clates of selvice

between February 12,2020 and March 19,2020, while Child-l was at Recruit 1'rainirrg.

         61   .   As part of our investigatiou, ou June 10,2020 ageltts interviewe d an individual

iclentified herein atCW-2. CW-2 stated that C'W-2 had previously received psychothcrapy lì'orn

DUNLAP beginning in January        20   1   5   .   CW-2 stated that in 2015 , CW -2 rnet with DTJNLAP for

counseling once a weel< or once every other week. CW-2 never met r,vith DIINLAP more than

once a weel<. CW-z stated CW-2 saw DLINI-AP for counseling for a couple of months until

early spring 2015. CW-2 believed that DUNLAP must have "dropped" CW-2 as a patient. CW-

2 was not sure why CW-2's appointrnents with DUNLAP abruptly stopped as CW-2 did not

receive a phone call or email.

         62.      ln June 2015, CW-2 moved to CW-2's current address in Unionville, Connecticut

CW-2 has found a new counselor in Bristol and has been going there for counseling

appointments f'or about four years. CW-2 is treated by CW-2's new counselor once a weelç or

once eveì'y other week. C'W-2 stated that CW-2 has not seen COIìTNEY DUNLAP since CW-2

moved to Unionville.

         63.      Agents showed CW-z a spreadsheet of clainrs DUNLAP submitted to Medicaid

for psychotherapy services DUNLAP purportedly personally provided to CW-2. The

spreadsheet indicated that DUNLAP billed Medicaid for psychotherapy services DUNLAP to

CW-2 fi'om January 16,2015 to July 1 ,2015. Agents pointed out to CW-2 that DUNLAP had

also submitted claims to Medicaid for having personally provided a psychiatric diagnostic

evaluation to CW-2 on January      27   ,2020, and then l¡illed      f-or having pe rsonally provided


approxirnately 50 sixty-minute psychotherapy sessions to CW-2 fi'om Janual'y 28,2020 thlough


                                                            l8
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 19 of 41




April 3, 2020. CW-2 statecl that since moving in June 2015. CW-2    hacl not scen   DUNLAP.

CW-2 further stated that CW-2 had not seen I)UNI.AP f-or counscling in 2020. CW-z also stated

that CW-2 has never been diagnosed by DUNI,AP or any other provider as having Major

Depressive Disorder, as stated in the claims DUNLAP submitted to Mec'licaid.

       64.     As part of our investigatiot.r. on June 22.2020, agents intervicwed an individual

iclentified herein at CW-3. CW-3 stated that CW-3 occasionally receives connseling sessions

fi'om the Wheeler Clinic. CW-3 stated that CV/-3 has never receivecl counseling from

CORTNEY DUNLAP, and does not know who COIìTNL.Y DUNLAP is. CW-3 recalled that at

one point, CW-3 lost her wallet which had CW-3's Medicaid ID card in it, but could not recall

when this rnight have happened.

       65.     Agents showed CV/-3 a spreaclsheet of claims DUNLAP had submitted to

Medicaid for psychotherapy services DUNLAP purportedly pcrsonally provided to CW-3. The

agents showed CW-3 that DUNLAP had l¡illed Medicaid and been paid f-or purportedly

personally providing a psychiatric diagnostic evaluation to CW-3 on March 22,2016, and      hacl


billed Medicaid and been paid f'or personally providing a sixty-rninute psychotherapy session ot

CW-3 on March 24,2016. The agents also showed CV/-3 that DUNLAP had billed Medicaid for

purportedly personally providing another psychiatric diagnostic evaluation to CW-3 on January

27,2020 and purportedly personally providing approxirnately 67 sixty-rninute sessions of

psychotherapy fi'om January 28,2020 through Aprtl22,2020. Aftet'reviewing the spreadsheet,

CV/-3 stated, Oh my Godl" and that CW-3 had never leceivecl any of these counseling services

frorn DUNLAP. CW-3 stated that if CW-3 had gone to any of these appointments, someone

would have liad to watch CW-3's son.




                                                l9
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 20 of 41




        66.     As ¡rart of out'investigation, agents also interviewed an inclividual iclentifiecl

hel'eilr at CW-4. Agents atterlpted to contact CW-4 by calling the phone nurlber associatecl with

his Medicaid recipient identificatiorr nunrber. Agents spoke with CW-4's mother.who statecj she

lives with CW-4 and that CW-4 does uot rece ive counseling services. CVy'-4's mother also statecl

that CW-4 "tvouldn't go if you paid him," relerring to receiving counseling sessions. CW-4's

mother provided the agents with CW-4's phone number so that they coulcl contact him directly.

Agents subsequently spoke with CW-4 later that day. CW-4 advised that he was familiar with the

name   "COIITNIIY DUNLAP"        because   DIJNLAP is CW-4's stepfatlier. Agents inquired if CW-

4 was currently receiving counseling from DIJNLAP, to which CW-4 audibly laughed ancl statecl

that he had not been receiving counseling from DUNLAP. Accorcling to Medicaid, DUNLAp

billed for ancl was paid approxinrately $4,456 for psychotherapy services purportedly provided to

CW-4 on 47 dates of service fì'om January 27,2020 through March 19,2020. Following this

interview, agents determined that DUNI,AP billed Medicaid for purportedly personally

providing 22 additional sessions of sixty-minute psychotherapy to CW-4 between March24,

2020 and April 22,2020.

        67.    As part of oul investigation, agents also interviewed an individual identified

herein at CW-5. Agents asked C'W-5 if the name "CORTNEY DUNLAP" was familiar to him.

CW-5 vaguely remembered the name and believed he rnay have seen DUNLAP for counseling

services flve or six yeat's ago. Iìowever, CW-5 stated that CW-5 currently sees a different

individual in Hartforcl. Connecticut fbr counseling services. CW-5 has had a standing connseling

appointrnent with this difl'erent provicler every Thursday at 5:00 PM for the past couple years.

CV/-5 stated he has llot seeÍì or received services fi'om any other counselor over the last three

nronths. When agents aslted CW-5     if CW-5 haclreceived 47 sessions of psychotherapy       fì.orn



                                                  20
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 21 of 41




 .lattuary 27,2020 through March 19.2020, CW-5 stated this was "not tr-Lte,'anclthat
                                                                                     he dicj not

 t'eceive those services. Accorclitrg to Meclicaid, DUNLAP billed for ancl rvas paid
                                                                                     approximately

 $4.456   fol psychotherapy services purporteclly provided to CW-5 on 47 dates of servicc       fi.om

 .lanualy 27,2020 through Mar.ch 19.2020.

          68.     As part of our investigation, agents also interviewecl an individual iclentifìecl

 het'ein as CW-6 and CW-6's tnother. CW-6's mother sought counseling for CW-6
                                                                              after CW-6

 had beerl severely injured in a motorcycle accident. CW-6's mother concluctecl
                                                                                online research

 and identified CORTNEY DUNLAP l-PC as a potential counselor for CW-6.
                                                                       CW-6's mother

was told that a counselor would come to their residence to meet with CW-6.
                                                                           CW-6's mother

assulrecl that   DIINLAP would    be the one to meet    with CW-6, but a fèmale named ,,Ebony,,

(whorn we bclieve to be DUNLAP's sister) came to their house insteacl.
                                                                       CW-6 statecl that his

fìrst appointmentwith Ebonywas on May 8,2018 as CV/-6 stillhad documents in hìs possession

stating this. According to CW-6, Ebony came to the resiclence ancl met with CW-6
                                                                                 five or six
times. The sessions initially last thirty minntes, and then decreased to fìfteen or twenty
                                                                                           minutes.

Ebony often showed up late to her scheduled appointments with CW-6 or cancelled
                                                                                them. CW-6

met with Ebony once a week and the appointments concluded in the summer
                                                                        of 201g. CW-6

stated he did not nleet with Ebony more than ten times. CW-6's mother stated
                                                                             that the counseling

sel'vices pe|formed by Ebony were "very pool'" and did "more harm than good"
                                                                             for C'W-6.

According to cw-6, cw-6 has never met ol spoken with coRTNEy DUNLAp. Agents

informecl CW-6 that CW-6's Medicaid identifìcation number was billed for approxirnately
                                                                                        165

counseling sessions with DUNI,AP, including psychotherapy sessions purporteclly provided
                                                                                         by

DUNLAP on 35 dates of service fronr February 12,2020to March 19,2020. CW-6,s nrotlrer

reiteratecl that CW-6 never met with Ebony more than ten times. According
                                                                          to Medicaicl,


                                                   21
      Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 22 of 41




DUNLAP billed fbr and was paid approxinrately $4,456 for psychotherapy services D1JNLAp

purportedly provided to CW-6 on 47 dates of selvice lì'om Januar-y 27,2020 through March          19,

2020.|n total, DUNLAP was paicl over      $ I 5,932   for psychotherapy selvices purportedly provided

to cw-6 on l6B cliffelent dates of selvice fi'om May S, 20l     S   through April 3, 2020.

IV.     DUNLAP'S FRAUDULBNT SCHEMBS INVOLVING INSPIRATIONAL CARE
        AND KB,YS PROGRAM

        69.      As stated above, the business offices of'CORTNEY DUNLAP and CORTNEy

DUNLAP LPC LLC are located at 90 Brainard Road, Suite 105, Flartford, Connecticut. In

addition to these two businesses, two other olganizations associated with DUNLAp are located

in that sarne business suite:

        (a)     Inspirational Care. Inc. ("Inspirational Care',): This organization is a home care

               provider with the Connecticut Department of Developmental Services (DDS) and

               DSS, and purportedly provicles in-home and community-based services to assist

               indivicluals with disabilities, including learning disabilities, autism, cerebral palsy,

               and epilepsy. According to the Provicler Profile on file with DDS, Inspirational

               Care is located at 90 Brainard Roac1, Suite 105, and CORTNEY DUNLAp is the

               Director and main contact for Inspirational Care.

        (b)    KEYS Program Inc. ("KEYS prosram"): Accorcling to an online National

               Provider Identification (NPI) Profìle site, KEYS Program is a liealth care provider

               classified under the taxonolny "behavioral health and social service provicler" as       a


               "multi-specialty group" which is defined as "a business group of one or more

               individual practitionet's, who practice with clifferent areas of specialization." Dr.

               CORTNEY DUNLAP Ecl.D is Iisted as an "authorized offlcial" of KEYS

               Program.

                                                 22
      Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 23 of 41




                         ln January 2020' DUNLAp atter'pted to
                                                               enro,          K'ys    progr-am as a

                   provider in the Meclicaid program as
                                                        a behavioral health clinician groLìp
                                                                                             locatecl at
                   90 Brainard Road Suite 105 in Hartford.
                                                            DUNLAP identifiecl KEys program ers a
                   subsidiary of INSPIIìATIONAL CARE.
                                                       on March 10,2020,DSS denieclKEys
                   prograrn,s pr.ovicler
                                         appl ication.

          70'    DtINLAP opel'ates group homes in at least
                                                            fìve locations in connecticut. on
  various occasiotls' DUNLAP has t'epresented
                                              that the purpose        of some of these rocations is to
  provide I'esidences fior wonlen and
                                      children who may be victims of dornestic
                                                                               abuse or violence.
  These holnes were originally operated
                                        by an entity called House of.lnspiration,
                                                                                  which
 transitioned into Inspirational care. In
                                          approxirnately .Ianuar-y 2020,DUNLAP
                                                                               shifted the
 operation of'these honres to KEyS program.

         7l   '   our investigation   has learned that as part of his health
                                                                             care fì.aud schenre,
 DUNLAP used Inspirationar care and KEys program
                                                    to further his hearth carç fi.aud scheme.
 Specifically' DUNLAP submitted claims
                                       to Medicaid for psychotherapy services
                                                                                 pLrrportedry
provided to employees of lnspirational
                                       care that in fact wer.e never provided.
                                                                               In addition,
DITNLAP used lnspirational care to submit
                                            fi'audulent claims to Medicaid under
                                                                                  the provider
number of a licensed clinical social worker
                                            contracted by Inspirational care to provide
psychotherapy services to resiclents
                                      of multifamily dwellings operatecl or leased
                                                                                    by KEyS
Program' Fufihermore, DUNLAP has
                                         used Inspirational care and KEyS program
                                                                                      to obtain
personal identification inlormation
                                     fi'om Inspirational care and KEys program
                                                                                   residents,       ancl
then billecl Medicaicl f'or psychotherapy
                                          services that were never provided to
                                                                               the residents,
without the l'esidents' knowledge of consent.
                                              In recent months, DUNLAP has required
                                                                                       residents
of group homes operatecl by KEYS Program
                                            to receive psychotherapy services as a
                                                                                   condition of


                                                   ZJ
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 24 of 41




their l'esiderrce, and billecl Medicaid for these services, ancl for frauclulent serviccs that the

resiclents never leceivecl.

        A.       DUNLAP Fraudulently Billed Medicaicl For Psychotherapy Services
                 Purportcdly Provided To Inspirational Care Em¡rloyees

        72.      As part of our investigation, agents interviewed an incliviclual identified herein    as


CW-7. CW-7 stated CW-7         has been employed by Inspirational Cale      fbl approximately the    past

two or thlee years as a homemaker companion/recovery assistant, and is paid minirnum wage.

CW-7 currently receives "talk therapy" front a couuselor unrelated to CORTNEY DUNLAP, and

has seen that counselor for approximately three years. During the interview, agents showed CW-

7 a spreadsheet of Medicaid claims showing that DUNLAP submitted claims to Medicaid for

approximately 51 sessions of psychotherapy services DUNLAP purporteclly provided to CW-7

fi'om January   27   ,2020 through April 1 ,2020. When shown the spreadsheet of these claims,

CW-7 was visibly shocked by this information and stated CW-7 has never seen DUNLAP for

counseling, nor has CW-7 ever been diagnosed by DUNLAP with Major Depressive Disorcler,                 as


stated in the claims DUNLAP submitted to Medicaid. CW-7 \'vas unaware that DUNLAP was a

Licensed Professional Counselor. Our investigation has learned that after the date of our

interview of CW-7, DUNLAP billed Medicaid for purportedly providing approximately l8

additional sessions of psychotherapy to CW-7 on every day between April 5,2020 and April22,

2020.

        73.      CW-7 stated that when CfM-7 applied fbr employment at Inspirational Care in or

around July 201 8, CW-7 believes CW-7 provided CW-7's name, date of bir1h, and Social

Security number. CW-7 does not believe CW-7 provided CW-7's Medicaid identifìcation

number as part of CW-7's application.




                                                    24
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 25 of 41




         74'     As a participating provicler in the Meclicaicl plograrn, DUNLAp was
                                                                                     able to

 search an onlìne clatabase at a websitc nraintainccl by DSS ancl
                                                                  a Meclicaid contractor. DXC

 Technologies, to determine'uvhethcl an inclividr-lal is insurecl by the
                                                                         Medicaici program.

 DUNLAP was able to     clo this using an indivi<lual's ciate   ol'birth or.social Security nunrber. our
 irrvestigation has learnecl that DTJNLAP lookecl CW-7 up on the rvebsite
                                                                          on February 12^2020,

 and verified that C'W-7 was instrlecl by Meclicaid.   our investigation    has further.learned that on

 that same day, DUNLAP also looked up another lnspirational Care
                                                                 enrployee iclentifrecl by CW-7

 as a former employee of lnspirational Care.

        75'     As part of our investigation, agents interviewecl an incliviclual identified
                                                                                             herein   as

 CW-8' CW-8 stated that CW-8 had been diagnosed         as   suffeling fi.orn Major Depressive

Disorder, and had obtained counseling f'or this condition with two different
                                                                             counselors. Cw-g
kept this information very private, ancl did not disclose CW-8's condition
                                                                           to anyone except close

family members. No one at Inspi'ational care lcnew of cw-g's condition.

       76'      CW-8 stated that aroLrnd September of 2019, DUNLAP offerecl CW-s job
                                                                                a    as a

mentor at Inspirational Care. Cw-B frlled out a.iob application at Inspirational
                                                                                 Care, and was

hired as a mentor. cw-8 stated that CW-8 provides nrentoring services
                                                                      to three children for

lnspirational Care. Cw-8 stated that although CV/-8 was employed
                                                                 by Inspirational care, CW-

8's paychecks for CW-8's Inspirational Ca|e employment carre fì.om
                                                                   CORTNEY DUNLAP
LPC' According to CW-8, Inspirational Care was underpaying CW-8 and
                                                                    was clreatìng Cw-g

out of money.

       77'      During the interview. agents showed CW-8 a spreadsheet of claims
                                                                                 DUNLAp hacl
submitted to Medicaid for   5l   psychotherapy sessions DUNLAp had purportecily personally

provided to CW-B ft'om January 27,2020 to April 2.2020. CW-g
                                                             stateclthat CW-g never


                                                 25
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 26 of 41




authorizecl DTJNLAP to provide psychological services to CW-B and never authorizecl DUNI.AP

to use CW-B's Medicaid nunrber. CW-8 stated that CW-8 never receivecl psychological services

fTomDUNLAP.CW-Sdidnotrcceivcthe5l sixty-rninute counselingsessionsthatwerelistecl.

CW-8 statecl CV/-8 uever   I'ece   ived scrvices fl'om DUNLAP a¡rd would never get services fi'om

an enrployer. CV/-8 statecl that CW-B never provided CW-B's Meclicaid number to DUNLAP or

to Inspirational Care. CV/-8 stated that DUNLAP should not have CW-8's Medicaid nurrrber.

       78.     As part of our investigation, agerlts interviewed an individual identifled herein     as


CW-g. CV/-g stated CW-9 is not cun'ently seeing any counselor and has not leceived any

psychological counscling. CW-9 stated that the last time CW-9 received counseling        r,vas   through

the Connecticut Depaltment o1'Childlen and Falnilies (DCF) for postpartum depression after

CW-9's son was born.

       79.     CW-g stated that CW-9 fìr'st began workìng for Inspirational Care over five years

ago r,vhen the company first startecl. CW-9 stated that CW-9 provides personal care, independent

living sl<ills, and home ancl companion services to approximately three clients for Inspirational

Care. CW-9 stated that when CW-9 applied fbr       a   job with Inspilational Care, CW-9 provided

CW-9's date of birth, Social Security Number, and driver's license.

       80.     As part of our interview, agents showed CW-9 a spreadsheet of clairns DUNLAP

had submitted to Medicaid for psychothelapy services DUNLAP pulportedly personally

provided to CW-9. 'fhe spleadsheet showed that between January 27,2020 and March 22,2020,

DUNLAP had billed Medicaid lor purportedly personally providing a psychiatric diagnostic

evaluation and 6B sessions of sixty-rninute psychotherapy sessions to CW-9. CW-g reviewed the

spreadsheet, and said "What the lucl<? Are you kidding me?" CW-9 stated that CW-9 has never




                                                   26
       Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 27 of 41




beett cliagnosecl   witli Major Depressive Disorcler by D[JN[.AP,   ¿rs   inclicated in the claims data.

CW-9 stated that CW-9 was rrot awale that DUNLAP rvas a coutrse lor.

         8l   .   Our investigation has learnecl that DUNLAP lool<ecl CW-9 up on thc DSS/DXC

1-echnologies website on February 12,2020, and verifìecl that CW-9 was irrsured by Meclicaid.

         B.       DUNLAP Bills Medicaid For Fraudulent Services Through Inspirational
                  Care Using Another Health Care Provider's Medicaid Provider Number
                  Without Thc Provider's Knowledge Or Conscnt

         82.        As a result of our investigation of DUNLAP, the Connecticlrt Medicaiclprograrn

suspcndec'l   DUNLAP as a Medicaid provicìer on or about April 28, 2020. As          a result   of this

sttspensiott, although DUNLAP is still able to subrnit claims to Medicaid. Medicaid suspends

any payments ancl does not pay DUNI.AP for any claims he ntay submit. Medicaid notified

DUNLAP of this suspension at approximately the same tinre that agents executed a search

warrant at DUNI.AP's offices at 90 Brainard Road, Suite 105 in Hartf'old on May 7,2020.

         83.      Following his suspension, DUNI,AP approached a licensed clinical social worker,

(LCSW) identified herein as LCSW-1. LCSW-l has been a licensed I-CSW f-or apploximately

teu years, and operates a private practice in Manchester, Connecticr.tt.

         84.      In May 2020, DUNLAP contacted LCSW-l and asl<ed LCSW-l to provide group

psychotherapy services to individuals for Inspirational Care and KEYS Program. DUNLAP told

LCSW-l that I(EYS Ptograrn's objective was to provide skills and education to women housed

at group homes to enable them to sustain themselves and take care of their children. According

to LCSW-1, DUNLAP views the homes as transitiollal homes for the \ryonlell. According to

LCSW- 1, DUNLAP told LCSW- I that he wantecl an LCSW to plovide therape utic services

(which LCSW-l stated was a term equivalcnt to psychotherapy) to the I(EYS Program residents,

as   DUNLAP had gotten into trouble for billing things wrong. DUNLAP rold LCSW-l rhat


                                                  2'7
        Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 28 of 41




DUNLAP       \,vas auclited by the state f-or past   billed services. In light of the COVID-19 pandemic.

tlie group psycliotherapy services would be provided to the KEYS Proglam lesidents via Zoorn.

          85.    LCSV/-l agleecl to providc the services ancl completed         a   W-9 form with LCSW-

I 's   EIN number. According to I,CSW- I , LCSW-1 is a 1099 contractol and not an employee of

thebusiness. LCSW-1 receives a flatrate fol'each group session LCSW-l conducts.

          86.    On May 15,2020, DUNLAP associated LCSW-1 as a provicler with Inspirational

Care through a Connccticut Medicaicl website, and obtained a Medicaid Provider Number for

LCSW-l undel' Inspirational Care.

          87.    According to I-CSV/-1, LCSW-1 clecidecl to have a fàce-to-face rneeting with the

KEYS Program residents prior to providing the group counseling sessions, so that LCSW-1

could meet the clients, understand their situations and needs, and provide them with the ground

rules of group thelapy. According to LCSW-1, LCSW-I traveled to five locations where KEYS

Program operated group homes: two locations in Harlf'ord, and homes in Waterbury, Bristol, and

Cromwell. Two employees of KEYS Program, inch-rding DUNLAP's sister, accompanied

LCSW-1 to the meetings. These initial fàce'to-face meetings wel'e held on June 5 and 6,2020,

and involved a total    of   19   women at the various glolrp homes. This was the first time LCSW-l

had any contact with the KEYS Program residents, and the first time LCSW-I performed any

services for Lispilational Care or KEYS Progt'am.

          88.     LCSW-1 subsequently held group psychotherapy sessions with the KEYS

Program residents     viaZoom.       'l-hese sessions were held on Fridays and Saturdays, with two


group sessions on each of those days. LCSW-l conductecl these sessions on Fridays and

Saturdays becanse LCSW-1 clicl not see patients in            LCSW-l's private practice on those   days.




                                                         28
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 29 of 41




        89.       DUNLAP slìbnlitted claims to Medicaicl througli Inspilational Cale fòr

psychotherapy services purportedly provided by LCSW-1.

        90.       On June 30,2020, agents interviewed LCSW-1, and showed I.CSW-l           a


spreaclsheet of claims     DUNLAP submittecl to Medicaid through Inspirational Care lbr

psychotherapy selvices purportedly provicled by       LCSW-l. The     spreadsheet showecl that

DTJNLAP had billed Medicaid for psychotherapy services purpoltedly provided to I(EYS

Program residents on May 15, 16, 22, and23,2020. LCSV/-1 denied tliat I-CSW-l had provided

these services, and stated that LCSW-1 had not met with any residents before June 5-6, 2020.

        91.       The agents asked LCSV/-1 if LCSW-1 had seen 45 patients per day, the number

that were billed and listed on the spreadsheet. LCSW-1 replied,       "A day? Wow, that's not right."

LCSV/-l   re   iterated tliat   LCSW-l had only   19 KEYS Program clients, and recognized some   of

the patient nan'ìes billed for services, but not all of the names.   LCSW-I stated that LCSW-l

"catl't have tllat all under" LCSW-l 's name, and asked how to correct the billing and what

would happen to LCSW-l's narne. I-CSW-l stated that DUNLAP had told LCSW-l that

DUNLAP had some dates wrong f-or services DUNLAP had billed for the worh LCSW-l

pelformed and that DUNLAP needed to fix them. LCSV/-I felt nervous about the Medicaid

funds billed that r,verc not performed, and said LCSW-l runs a squeaky clean business and

cannot have this. The agents showed LCSW-1 a list of 45 names of patients that Inspilational

Care had billed as having received psychotherapy services from LCSW-1. LCSW-             I leviewed

the list, and indicated to the agents 16 patients for whom LCSW-1 had actually provided

services, and stated that there were three additional patients whose names were not on the list.




                                                      29
      Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 30 of 41




          92.    Atthe conclusion of the interview on June 30,2020, agents rcspectfully    aslted

LCSW-l not to contact DUNLAP about these issnes, as they were conc'lucting a l'ederal clinrinal

investigation.

          93.    On the morning of .luly 10. 2020, agcnts again interviewecl I-CSW-l at   LCSW-l's

resiclence. The agents had atternpted to contact LCSW-1 on July 8, 2020. and lcft a voice mail

messageforLCSW-l onLCSW-l'scell phone.'l-heagentscalled[,CSW-l onJuly9,2020,and
                            'When
L,CSW-1 did not answer'.             the agents arrived on JLrly 10,2020, LCSW-l stated I-CSV/-l

had   just gotten off the phone with DIJNLAP, and that DUNLAP was "very arvare" of the billing

issues the agents had previously discussed    with LCSV/-1. Although the agents    hacl respectfirlly


asl<ed   LCSW-1 not to contact DUNLAP, LCSW-1 dicl contact DUNLAP about the agents'

previons visit and billing issues.

          94.    The agents explained to LCSV/-l that since their last visit, they liad determined

that Inspirational Care had billed Medicaid for additional dates of service ¡rulportedly provided

by LCSW-l in May 2020. The agents sliowed LCSW-l a spreadsheet of these additional claims,

showing dates of service between May 15,2020 and June 13,2020, including many

psychotherapy services billed on dates ofservice that occurred on Sunday thlough Thulsday.

After reviewing the spreadsheet, LCSW-l reiterated that LCSW-l began providing services in

June, and did not provide any selvices in    May. LCSW-l reiterated that LCSV/-1 provided

sel'vices only on Friday and Saturday in .Iune, and not on any dates from Sr.rnday through

fhursday.

          95.    [,CSW-l stated that LCSW-l "wants the best for Cortney,"      because   DUNLAP

has a "good heart" and wants his business to succeed.     LCSW-l stated that LCSW-1 was




                                                   30
     Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 31 of 41




collcentecl fbr the lvomeu and chilcJrcu ilr the glou¡: homes, ancl was rvorriecl about tvhat rvill

Irappen to theil liviug sitLrations.

        96.      On the same    clery   that agcnts interviewed LCSW-l for the seconcl tirne, July             10,


2020, Dunlap used the DSS/DXC website to zero out man)/, though not all. of tlie claims that had

been subntitted Llnder   LCSW-l's provider number. After JLrly 10,2020, some additional claims

were submitted using I.CSW- l 's provider number'. Even after the claims were zeroed out,

INSPIRATIONAL CAIìE netted over                    $ìl   9,000 fì'oni clairns subrnitted under LCSW-1 's provicler

number, including clairrs for dates          o1-   selvice and patients that I-CSW-    I   denied that LCSW-    I


provided.

        C.       DUNLAP Fraudulently Biìls Medicaid For Services Purportedly
                 Provided To Inspirational Care And KEYS Program Residents

        97.       On July 20,2017, DUNLAP signecl a rnulti-year lease for a multifamily home

Iocated af 104 Gillett Street in Hartford. 'lhe lease was in the name of DUNLAP's business,

Inspirational Care, LLC. Under the terms of thc lease, DUNLAP was to pay $3,000 a month,

which later increased to $3,300         a   month. DUNLAP told the owner of the residence that

DUNLAP planned to use the home as a shelter fòr'homeless veterans or individuals leceiving

services from the departrnent of mental retardation. DUNLAP subsequently attempted to enroll

104 Gillett Street as a group home with              DDS. DDS denied the application.

        98.      On January 2,2018, an article on the websìte ol'the Flartford Courant stated that

out of the kindness of his heart, local entrepreneur CORTNEY DUNLAP is opening a group

home at 104 Gillett Street in l-laltford to inspire young wonren. According to article, DTJNLAP

would be covering the rnonthly reÍìt orl the home, while Lruilding the structure of a holne and

education center. The article ref'elred to DUNLAP as a f'ounder of Inspirational Care LLC,                     a




                                                               3t
       Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 32 of 41




holne health olganization. '[he article states that up to lìve \,vomen and their childreu rvoulcl be

rnoving into 104 Gillett Street.

          99.       On or about October   lJ,20l   8,   DUNLAP began billing Medicaid for

psychotherapl, selvices he purportedly provided to a resident        of   104   Gillett Street, identifred

herein as Residcnt-1 and to Resicient-l's son. beginning in or about August 201B.

          100.      On June 19,2020, agents interviewed Resident-1. The agents showed Resident-l

a spreadsheet showing that for the period Septernber'25,2018 to            April 22,2020, DUNLAP         had

billed Medicaid f-or I l4 sessions of psychotherapy DUNLAP pulporledly provided to Resident-

I   , and had billecl Medicaid for 79 sessions of psychotherapy to her son, who is thre e years olcl.

After reviewing the spleadslreet, Resiclent-l appeared to be visibly shocked and statecl that

neither she nor her son had received the services fì'om DUNLAP or anyone else at Inspirational

Care.

          l0l   .   On June 19,2020, agents interviewed another resident of 104 Gillett Street,

identified herein as Resident-2. The agents showed Resident-2 a spreadsheet showing that for

the time peliod Fcbruary 5, 2019 through       April 16,2020, DUNLAP            had billed Medicaid and

been paid for personally providing approximately I 18 sessions            of sixty-nrinute psychotherapy

sessions to Resident-2. Resident-2 statecl that she never received any of these counseling

sessions fi'orn     DUNLAP or any othcr man.

           102.      Agents also showed Resident-2 a spreadsheet showing that DUNLAP had billed

Meclicaicl and been paicl t-or personally perfbrming a cliagnostic evaluation of Resident-2's

dauglrtet', who was 8 years old, on January 21,2019, and that DUNLAP had billed Medicaid and

been paid for personally providing 119 sessions of sixty-minute psychotherapy sessions to

Resiclent-2's daughter. After reviewing the spreadsheet, Resident-2 stated that her daughtel has


                                                         32
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 33 of 41




lìevel'receivecl counseling sclvices lronl DUNL,AP or any other ernployee of'Inspirational Care.

and that DUNL^,P had nevel met her daughter'.

        103.   On June 24,2020, agents irrtervier,vecl anothel lesiderrt   of   104   Gillett Street.

iclentified lrcrein as Resident-3. The agents showed Resident-3 a spleaclslteet showittg that           f-or


tlre periocl September 21,2018 to February28.2020. DUNLAP hacl billed Meclicaid for'

rcndering a diagnostic evaluation of her and f'or approximately 147 sessions of psychotherapy

DUNLAP purportedly provided to Resident-3. Resident-3 stated that she never received any

counseling sessions from DUNLAP and statcd further,      "l've never sat down with this         nran and

talkccl about anything."

        104.   Agents also showed Resident-3 a spreadsheet showing that on November 22,

2019, DUNLAP had billed Medicaid ancl been paid for personally performing a diagnostic

evaluation of Resident-3's son, who is thlee years old, anclthat DUNLAP had billed Medicaid

and been paid for personally providing 66 sessions of sixty-ninLrte psychotherapy sessions to

Resiclent-3's son. After reviewing the spreadsheet, Resident-3 stated that her son had never

received any counseling sessions as he is three years old, and stated that DUNLAP has "never sat

down with my child, ever'."

        105.   On June 22,2020, agents interviewed a resident     of   104   Gillett Street identified

hcrein as Resident-4. Agents showed Resident-4 a spt'eadsheet slrowing that DUNLAP billed

Medicaid for having personally performed a diagnostic evaluation of Resident-4 on April 15,

2019. Resiclent-4 stated that she had moved into 104 Gillett Street around that time. The agents

ex¡rlained that the spreadsheet showed that DUNLAP had billed and been paid by Medicaid for

personally providing approximately 113 sessions of psychotherapy to Resident-4. After




                                                 JJ
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 34 of 41




reviewing the spreaclslieet, Residerrt-4 statecl, "Oh my Gocl. No!" and stated that she had never

received tlrese services.

        I06.      Agents also showed Resident-4 a spreadsheet showing that DUNLAP had billed

Medicaicl and been paicl for personally providing approximately 114 sessions of sixty-rninute

psychotherapy sessions to lìesiclcnt-4's son who was six years    old. Resident-4   stated that her son

has never receivcd counscling services in his life.

        107   .   On June 19,2020. agents interviewed a resident of 104 Gillett Street identified

lrerein as Resident-5. Resident-5 hacl moved to 104 Gillett Street on or about March 10,2020.

Resident-5 went to 90 Brainard Road to sign her lease r,vith KEYS Program. When Resident-5

signed her lease, the ofïce worl<er, subsequently identified as CORTNEY DUNLAP's sister,

required Resident-5 to provide copies of the Medicaid cards for Resident-S and her two children.

Resident-5 was told she needed to provide their Medicaid cards because KEYS Prograrn receives

a "state stipend" and it was a requirement of Resident-S and her children receiving housing.

        108.      Agents showecl Resident-5 a spreadsheet showing that DUNLAP billed Medicaid

for having personally providing psychotherapy services to Resident-5's children. Resident-5

reviewed the spreadsheet and stated, "Nope! Never happened!" Resident-S reiterated that these

selvices were never received by her children as they have never met with CORTNEY DUNLAP,

LCSW-1, or any counselor.

        109.      As part of our investigation. agents have interviewed residents of other group

homes operated by DUNLAP through lrrspilational Care or KEYS Program. Through these

interviews, agents have learned that DUNLAP has similarly billed and been paid by Medicaid

fot fraudulent claims for psychotherapy services purpoltedly provided to residents and children




                                                   34
       Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 35 of 41




of group homcs locatecl at 808-810 Capitol Avenue in Flartford, ancl locatiolrs in Watelbury                  and


Bristol.

           I   10.   In July 2019, DUNLAP signed a tht'ee-year lease on behalf of Inspirational Care

fòrthegrouphomelocatedatS0S-Sl0CapitolAvenueinHartforcl. Thernontlrlyrentrvastobe

$5,000. Bccause some of the apartments af thal location were not yet courpleted. the monthly

rent was       initially 51,661, which changed to $5,000 in Febluary 2020. Similal to the residents of

I   04 Gillett Stleet clescribe d above, DUNLAP billed Medicaid for psychothe rapy           se   rvices he

purportedly personally provicleclto residents of 808-810 CapitolAvenue that the residents statecl

they never rece ived. In January 2020, DUNLAP told the owners of'808-81 0 Capitol Avcnuc that

he was changing the name of his business to KEYS Program, ancl DTJNLAP and the ownels

signed an Amendment to the lease changing the name of the lessee to KEYS Program.

           III   .    Our investigation has learned that at the tinie residents of the group homes sign

their housing agreements with lnspirational Care or KEYS Program, they are told that they must

provide lnspirational Care or KEYS Program with copies of their Medicaid identification cards

for themselves and their children.

           112.       Our investigation has learned that recently, residents of group homes have been

told by Inspirational Care and KEYS Program that as a condition of their residence, they rlust

agree to leceive psychotherapy services, and if they do not,        theywill   be evicted.

           I   13.   Several of the residents of the group homes who were interviewcd have expressed

concer'Ír that as a result   of speaking to the agents, they are fearfi"rl that they will be evicted from

the groLrp homes.

           114.      Our investigation has learnecl that in addition to fraudulently billing Medicaid f'or

psychotherapy services purportedly provided to the residents of the group homes. DUNLAP has


                                                       35
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 36 of 41




also billed Medicaid f-or psychotherapy services DUNLAP purporteclly provided to relatives          of

DUNLAP and their farrrilies, and used payrents fol these services to pay the rent f'or the

relatives and their families.

        D.       DUNLAP Fraudulently Bills Medicaid For Services Purportedly
                 Provided To Studcnts Enrolled At Nerv Haven Aclult And Continuing
                 E,ducation Center, Where DUNLAP Is Enrployed

        I I 5.    In 201 7, DUNLAP began employment as a part-time counselor at the New

Haven Adult and Continuing Education Center ("NIIACEC"), a ¡rrograrn which is located in

New Haven and is administered by New Haven Public Schools. DLJNI-AP was laid off due to

budget cuts in approximately August 2018. In Februaty 2019, DUNI,AP was rehirecl to a firll-

time position as a guidance counselor, and currently works as the Career Service Offìce

Coordinator. His duties in this position include the supervision of career counselors and cleating

classes and schedules   for students. In this capacity, DUNLAP has an offìce at NHACEC, and a

NFIACEC desktop and laptop computer. He also has access to a NHACEC computer clatabase

that includes students' names, dates of birth. and Social Security numbers.

        116.     On February 16,2020, DUNLAP began lool<ing up the Medicaid enrollment

status of individuals who were or had been enrolled as students at NI'IACEC. Two days later,

DUNLAP began subrnitting claims to Medicaid for psychothelapy services DUNLAP had

purportedly personally provided to NHACEC stuclents. As part of our irrvestigation, agents have

interviewed several current or former NHACE,C students and asl<ed the stuclents whether tliey

had ever received psychotherapy services       fiorr DUNLAP. All of the students we interviewed

told us that they had never received any psychotherapy liolr DUNLAP.

        117.     F-or example, as part   of our investigation, on June 2,202.0, we intervicwed an

individual identified herein as Student-1. Student-l enrolled in NHACEC in the summer of


                                                    36
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 37 of 41




2018. Student-l believes Stnclent-l plovidecl Student-l's name,   aclclress, date   of birth.   ¿rncl   Social

Security number when Student- 1 enrolled at Nì'IACIIC. Stuclent-      I told us that Student- I had not

seen any psychotherapy counselor in the last three ol'fbul'tnonths.

       I   18.   Agcnts shorvcd Stuclcnt-1 a spreadslreet showing that DUNI-AP had billed

Medicaid for purpolteclly pelsonally plovic'ling a diagnostic evaluation of Student-l on January

27,2020, and then had billed Medicaid f-ol purportcdly personally ploviding approximately 50

sessions of sixty-uriuute psychotherapy sessior.rs to Stuclent-l between January 28,2020 and

March 19,2020. Student-l responded, "Absolutely not," aud stated Student-l had never seen

DUNLAP for any counseling services. Stuclent-l also statecl Student-l had never been

diagnosed with Major Depressive l)isorder as stated in the claims DUNLAP submitted to

Medicaid.

        119.      As part of our investigation, on June 2,2020, agents interviewed an individual

identified herein as Stuclent-2. Student-2 stated Student-2 was enrollecl as a student at NHACEC

in2017 and gracluatecl on or about December 21,2018. Student-2 believes Student-2 proviclecl

Student-2's name, date of birth, and Social Security number during legistlation.

        120.     Agents showed Student-2 a spreadsheet showing that DUNLAP had billed

Medicaid for purportedly personally providing a psychiatric diagnostic evaluation on January 27,

2020, and for purportedly pelsorrally provicling approximately 50 sixty-minute sessions of

psychotherapy to Student-2 between January 28,2020 and      April 1,2020. Student-2 stated "for

slìre, one hundred [percent]" Student-2 never saw DUNLAP for any form of counseling.

Student-2 stated StLrdent-2 has never been diagrrosed by DUNLAP as suffering from Major

Depressive Disorder, as stated in the claims DUNLAP submitted to Medicaid.




                                                 31
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 38 of 41




        l2l.    As parl olour investigation, on .lune 2.2020. agents interviervccl an indiviclual

identifìed herein as Stuclent-3. Student-3 stated that Student-3 is not cun'ently seeing    a


lrehavioral hcalth counselor, ancl had never receivecl counseling or n]elltol'ing in StLrdent-3's lif'e.

        122.     Student-3 stated that Student-3 lcnew DUNLAP fiom NFIACEC. Student-3 only

knows DUNI,AP as lreing as "school administrator." Stuclent-3 interacted with DUNLAP              "off

and on" as DUNI,AP assisted Student-3 in enrolling in classes.

        123.    Agents showed Student-3 a spreaclsheet showing that DUNLAP haci billed

Medicaid f-or purportedly personally providing a psychiatric diagnostic evaluation of Student-3

onJanuary2T,2020.lnresponse,Student-3stated,"No,that'snotright."                 Student-3alsostated

that Str.rdent-3 had not received approximately   5l    sessions of sixty-minute psychotherapy fì'orn

DUNLAP. Student-3 stated, "I didn't receive none of them." Student-3 recalled that DUNLAP

had previously asked Student-3 for Student-3's student identifìcation number.

        124.    As part of our investigation, on June 2,7020, agents interviewed an individual

identifiecl herein as Student-4. Student-4 stated Student-4 attended NIIACEC and leceived          a


diploma approximately two years ago. Student-4 recalled providing Student-4's name and date

of birth when Student-4 enrolled at NHACEC.

        125.    Agents showed Student-4 a spreadsheet showing that DUNLAP had billed

Medicaid for purpoltedly personally providing a psychiatric diagnostic evaluation of Student-4

on February 12,2020, and had billed Medicaid for purportedly personally providing 40 sixty-

minute sessior-rs of psychotherapy to Student-4 between February 13,2020 and April 2,2020.\n

respouse, StLtdent-4 statecl, "Oh my God," and told the agents Student-4 had never receivecl

counseling fi'om DUNLAP and was one hundred percent certain that tlie presented counseling




                                                   38
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 39 of 41




sessions never happened. Student-4 also stated that Stuclent-4 has never been cliagnosecl with

Major Depressivc Disorclel   as stated in the clainrs   DUNLAP submittecl to Meclicaid.

        126.    As part of our investigation, on.luue 2.2020. agents intervier,ved an individual

iclentifìedhereinasStudent-5. Student-5statedStuclent-5enlolledinNHACECin20lBand

graduated   in2019. Student-5 recallecl providing Stuclent-5's narne ancl clate of birth to NHACEC

during the registration process.

        127.    Agents showed Student-5 a spreaclslreet shor,ving that DUNLAP had billed

Medicaid for purpoltedly pelsonally providing a psychiatric diagnostic cvaluation of Student-5

on F'ebruary 12,2020 and had billed Medicaid for personally provicling approxirnately 40 sixty-

rninute psychotherapy sessions to Student-5 between February 13,2020 and April 3,2020.

Student-5 stated that the services "didn't happen," that Stuclent-5 does not know who CORTNEY

DUNLAP is, and that Student-5 never saw DUNLAP for counseling. Student-5 also stated that

Student-5 has never been diagnosed with Major Depressive Disorcler as stated in the claims

DUNLAP submitted to Medicaid.

        128.    As part of our investigation, agents interviewed the principal of NFIACEC.

According to the principal, NHACEC students have never been referred to CORTNEY

DUNLAP for mental health counseling, and especially not for any counseling that resulted in

payment to DUNLAP. According to the principal, it would be a violation of the NHACEC

ernployee handbool< for an employee to receive payment f-or services to NHACEC students

outside of their employment. The principal identified a staterÌrent lì'om the handbool< that states

"Faculty ancl staff must r.ìever solicit students to purchase items, service, or property. This

includes privatc academic tutoring."




                                                   39
      Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 40 of 41




         129.       Our investigation has determineclthat DUNLAP billecl Medicaid f-or having

purportedly personally provicled psychotherapy scrvices to 136 individuals who hacl been

enrolled at various times as students at NHACEC. Medicaid paid DUNLAP at total of $593,383

for these services.

V.       CONCLUSION

         130.       For the reasons set 1òrth herein, I submit that there is probable cause to believe,

and   I do believe, that CORTNEY DUNLAP is engaged in a health care fì'aud            scheme to delì'aucl

Mcdicaid, and to cornrnitviolations of Titlc lB U.S.C. S$ 1035 (false statementsrelated to health

care matters) and 1347 (health care fì'aud). I respectfully requestthe issuance of the requested

arrest r,varrant.

VI.      REQUEST FOR SEALING

         l3l   .    Based on my training and experience, the disclosure of the complaint, this

affìdavit, and any anest wal'rant at this time willjeopardize the government's ongoing

investigation. Premature disclosul'e of tlie contents of this affidavit, the cornplaint, and arrest

warrant could frustrate this investigation by alerting the subjects of the investigation to the nature

of the investigation, the techniques employed, and the evidence developed to date. Disclosure

could also fiustrate the investigation by limiting the use of the grand jury to develop further

admissible evidence, and could affect agent safety when executing the arrest warrant.




                                                      40
    Case 3:20-mj-00856-RAR Document 1-1 Filed 10/05/20 Page 41 of 41




                                        JEFFREY           Î¿?'ÉxËiiñ3Ëå,",'
                                       AN D   E   RSo N   .å,li;?î1i,13.e'
                               Jeffì'ey W. Anderson, Special Agent
                               Offìce of the Inspector General
                               Unitecl States Departmerrt ol'Health ancl Ilurran Sel'vices


        The truth of the 1'oregoing affidavit has been attested to nre by S¡recial Agent Anderson
over the telephone this sth day of October,2020.

                                                            Digitally signed by Robed
                                         Robert A.          A. Richardson
                                                            Date:2020.10.05
                                         Richardson         11:05i02 04'00'

                               HONORABLE ROBERT A. RICHARDSON
                               UNITED STATES MAGISTRATE, JUDGE




                                                   41
